Citation Nr: 1645635	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  10-41 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for a cervical spine disability, status post cervical muscle strain.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION



The Veteran served on active duty from May 1974 to January 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO in St. Paul, Minnesota currently has jurisdiction of the file.  

In June 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the record.

In November 2013, the Board remanded the case to the RO for additional development.  

The Board notes that based upon its review of the April 2016 supplemental statement of the case, the RO appears to have granted service connection for left lower extremity radiculopathy.  To date, however, the RO has not issued a rating decision regarding the grant of service connection for left lower extremity radiculopathy.  Therefore, upon remand, the RO should issue a rating decision implementing service connection for left lower extremity radiculopathy with notification to the Veteran.  

In August 2016, the Veteran filed what he labeled as a notice of disagreement regarding his TDIU claim but appears to be a claim for a higher rating for the Veteran's low back disability as he discusses the impact from the residuals of recent low back surgery.
The issue of an increased rating for chronic lumbosacral strain with degenerative joint disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an increased rating for his cervical spine disability and TDIU and he is afforded every possible consideration. VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2016); 38 C.F.R. § 3.159 (c), (d) (2016).

In the November 2013 remand, the Board directed a new VA examination for the Veteran to determine the current severity of the cervical spine disability, including any related neurological abnormalities.  In addition, as to the TDIU claim, the Board directed the RO to develop and adjudicate whether the Veteran is entitled to a TDIU based on an extraschedular basis.  

In February 2016, the Veteran was provided with the new VA examination.  In the recent case of Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), the Court of Appeals for Veterans Claims held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  After review of the Veteran's VA examination, the Board has determined that in light of Correia, an additional VA examination for the Veteran's service connected cervical spine disability is warranted.  

In the November 2013 remand, the Board directed the RO to develop and adjudicate whether the Veteran is entitled to a TDIU based on an extraschedular basis.  38 C.F.R. § 4.16 (b).  

As part of that development, and to assist in determining whether a referral to the Director would be necessary the remand directed the Veteran should be provided a VA evaluation by a vocational specialist to ascertain whether he is unable to secure or follow a substantially gainful occupation due to the combined effects of all of his service-connected disabilities.  Based upon the Board's review of the file, that evaluation has not occurred.  The February 2016 VA examiner from the cervical spine disability commented on the effect each service connected disability, by itself, has upon employment but the report does not consider the combined effect of all service connected disabilities. 

While a "combined effects" medical opinion is not required under VA's duty to assist, See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013), the Board is required to obtain a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (1).  In this instance, the Board finds the individual opinions on the effect of the Veteran's disabilities on employment do not provide a full description of the effects all of the disabilities upon the Veteran and provide sufficient evidence in deciding the effect the disabilities have upon employment.  A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this instance, the Board finds there is not substantial compliance with the remand order to proceed with the Veteran's TDIU claim. Therefore, the Board has determined that the Veteran should receive a VA evaluation by a vocational specialist as directed by the prior remand.  

On remand, updated treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all VA treatment records dating for the Veteran dated from February 2016 to the present.  In addition, ask the Veteran to identify all other outstanding treatment records relevant to the claim for a higher rating for his cervical spine disability or TDIU claim.  All other properly identified records should also be submitted by the Veteran or obtained if the Veteran provides the necessary authorization.  

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If private records are identified, but not obtained, then notify the Veteran of: 1). the identity of the records sought; 2). the steps taken to obtain them, 3). that the claim will be adjudicated based on the evidence available; and 4). if evidence is later obtained, the claim may be readjudicated.

2.  Provide the Veteran with a VA spine examination to determine the nature and severity of the service-connected cervical spine disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

A).  Range of motion testing should be undertaken for the cervical spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

B).  The examination shall include any indicated diagnostic tests and studies, such as electromyography (EMG) and a nerve conduction study (NCS) of the upper extremities, required to objectively document neurologic manifestations of the Veteran's service-connected cervical spine disability. 

The examiner is asked to identify any organic changes, such as loss of reflexes, muscle atrophy, sensory disturbances, or constant pain; and whether the neurological impairment is wholly sensory or motor or mixed sensory and motor; and whether the neurological involvement, if any, results in either mild, moderate, or severe impairment.

If it is determined that the Veteran has neurological manifestations of his cervical strain disability, the examiner is asked, if feasible, to determine which symptoms are attributable to the cervical spine disability and which symptoms are attributable to any other medical diagnosis such as diabetes mellitus.

C).  The examiner is asked to comment on the Veteran's contention that his cervical spine disability is more susceptible to reaggravation or reinjury of the neck due to repetitive motion or remaining in a sedentary position for long periods of time.

3).  After the foregoing development is completed, the Veteran should be provided a VA evaluation by a vocational specialist to address the functional impact that the Veteran's service connected disabilities have on his ability to secure or follow a substantially gainful occupation due to the combined effects of all of his service-connected disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  A complete rationale for all opinions should be provided.

When addressing the functional effects, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a).

If the evidence from the examination, or other evidence, demonstrates that the Veteran was unemployable due to service-connected disabilities, then refer the claim to the Director of Compensation for consideration of an extra-schedular rating.

4.  After the development requested is completed, readjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).










_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




